Citation Nr: 0202793	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran reportedly served on active duty from June 1994 
to September 1996.  This appeal originally arose from a 
January 2000 rating decision of the Department of Veterans 
Affairs (VA), Jackson, Mississippi, regional office (RO).  
That rating decision denied the veteran's claims for service 
connection for a back disability and a personality disorder.  

In March 2001, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an October 2001 rating decision granted service connection 
for adjustment disorder with depressed mood, chronic, and 
assigned a 10 percent evaluation.  A notice of disagreement 
with respect to the initial evaluation of that disability has 
not yet been received.  Accordingly, the only issue currently 
before the Board is entitlement to service connection for a 
back disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Mechanical low back pain during service was acute and 
transitory and resolved prior to separation from service; 
there is no competent (medical) evidence of current back 
pathology.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the previous remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. § 5000 et seq. 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations were promulgated on August 29, 2001.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Pursuant to the previous remand, the RO informed the veteran 
by a letter dated in April 2001 of the provisions of the VCAA 
and requested any additional evidence she may have.  A report 
of contact dated later that month indicated that the veteran 
had no additional information to submit.  The veteran has 
been provided with a VA examination to evaluate her claim of 
service connection for a back disability, and VA outpatient 
records have been obtained.  These have not shown any 
treatment for a back disability.  There is no indication that 
any additional development is necessary in order to comply 
with the provisions of the VCAA.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

January 1991, November 1991, and November 1992 medical 
reports, completed prior to the veteran's entrance into 
service, noted mild scoliosis.  

There were no findings of spinal disability on the physical 
examination performed at the time the veteran enlisted into 
service in July 1993.  During service in April 1995, the 
veteran reported low back pain following an injury a few 
weeks earlier while moving desks.  The assessment was 
mechanical low back pain.  She was prescribed medication, 
heat/cold, physical therapy and stretching exercises.  In May 
1995, the back pain was noted to be improved, and the veteran 
had an increased activity level.  There were no further 
complaints noted of back pain during service.  On the report 
of medical history in April 1996, prior to separation from 
service, the examiner noted lower back pain treated by 
physical therapy in service.  The separation examination in 
April 1996 noted a normal spine examination.  

Post service VA outpatient records do not show any complaints 
or treatments related to back pain.  

A VA examination was conducted in May 2001.  The veteran 
reported intermittent episodes of low back pain.  She noted 
that lifting her children and standing for longer than 20 
minutes would bring on low back pain.  On examination, the 
veteran's gait was normal.  She stood erect, with no 
demonstrable scoliosis.  She had a normal range of motion, 
and did not complain of pain with movement.  Neurologic 
testing was normal.  X-rays showed very minimal left 
thoracolumbar scoliosis, but no osteophytes, narrowing of the 
discs, fracture, dislocation, or destructive lesion.  The 
examiner stated that "on physical and X-ray examination, I 
can find no objective evidence of organic pathology to 
explain her symptoms."  

In reviewing the record as a whole, the Board notes that the 
mechanical low back pain diagnosed during service in 1995 was 
acute and transitory and resolved prior to separation from 
service.  There is no medical evidence of post-service 
treatment for a back disability.  Finally, the recent VA 
examination report showed no evidence of current back 
pathology.  

(The Board also notes that mild scoliosis was noted prior to 
the veteran's entrance into service and on the recent VA 
physical examination.  However, it was not noted in service 
and has not been attributed to the veteran's period of active 
duty or to organic pathology related to the veteran's 
complaints of back pain.)

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a back disability.  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2001).



ORDER

Service connection for a back disability is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

